Title: From Thomas Jefferson to John Jay, 11 August 1788
From: Jefferson, Thomas
To: Jay, John


          
            
              Sir
            
            Paris Aug. 11. 1788.
          
          In my letter of the last night, written in the moment of Mrs. Barclay’s departure, I had the honour of mentioning to you that it was now pretty certain that the States general would be assembled in the next year, and probably in the month of May. This morning an Arret is published, announcing that their meeting is fixed at the first day of May next, of which I enclose you a copy by post, in hopes it will get to Bordeaux in time for Mrs. Barclay. This arrêt ought to have a great effect towards tranquillising the nation. There are still however two circumstances which must continue to perplex the administration. The 1st. is the want of money, occasioned not only by the difficulty of filling up the loan of the next year, but by the withholding the ordinary supplies of taxes which is said to have taken place in some instances. This gives apprehension of a bankruptcy under some form or other, and has occasioned the stocks to fall in the most alarming manner. The 2d. circumstance is that justice both civil and criminal continues suspended. The parliament will not resume their functions, but with their whole body, and the greater part of the Baillages decline acting. The present Arret announces a perseverance in this plan.
          I am informed from Algiers, of the 5th. of June, that the plague is raging there with great violence, that one of our captives was dead of it and another ill, so that we have there, in all, now only 15. or 16; that the captives are more exposed to it’s ravages than others; that the great redemptions by the Spaniards, Portuguese and Neapolitans, and the havock made by the plague had now left not more than 400. slaves in Algiers, so that their redemption was become not only exorbitant but almost inadmissible; that common sailors were held at 400£ sterling, and that our 15. or 16. could probably not be redeemed for less than 25. to 30,000 Dollars. An Algerine cruiser, having 28. captives of Genoa aboard, was lately chased ashoar by two Neapolitan vessels. The crew and captives got safe ashoar, and the latter of course recovered their freedom. The Algerine crew was well treated, and would be sent back by the French. But the government of Algiers demands of France 60,000 sequins, or 27,000£ sterling for the captives escaped, that is, nearly 1000£ each. The greater part of the regency were for an immediate declaration of war against France; but the Dey urged the heavy war the Turks were at present engaged in, that it would be better not to draw another power on them at present, that they would decline renewing the treaty of 100 years which expired two years ago so as to be free to act hereafter, but for the present they ought to accept paiment for the captives as a satisfaction. They accordingly declared to the French consul that they would put him and all his countrymen there into irons unless the 60,000 sequins were paid. The Consul told them his instructions were positively that they should not be paid. In this situation stood matters between that pettyfogging nest of robbers and this great kingdom, which will finish probably by crouching under them, and paying the 60,000 sequins. From the personal characters of the present administration, I should have hoped, under any other situation than the present, they might have ventured to quit the beaten tract of politics hitherto pursued in which the honour of their nation has been calculated at nought, and to join in a league for keeping up a perpetual cruize against  these pyrates, which tho’ a slow operation, would be a sure one for destroying all their vessels and seamen, and turning the rest of them to agriculture. But a desire of not bringing upon themselves another difficulty will probably induce the ministers to do as their predecessors have done.
          Aug. 12. The inclosed paper of this morning gives some particulars of the action between the Russians and Swedes, the Manifesto of the Empress and the declaration of the court of Versailles as to the affair of Trincomalé I have the honour to be with sentiments of perfect esteem & respect, Sir, your most obedient & most humble servt.,
          
            Th: Jefferson
          
        